FILED
                             NOT FOR PUBLICATION                             JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOSE LOPEZ-ENRIQUE,                              No. 08-72250

               Petitioner,                        Agency No. A098-570-584

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jose Lopez-Enrique, a native and citizen of El Salvador, petitions for review

of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s determination of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review factual

findings for substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006). We deny the petition for review.

       Substantial evidence supports the BIA’s finding that Lopez failed to

establish past persecution on account of a protected ground. See Gormley v.

Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (“Random, isolated criminal acts ...

do not establish persecution”). We reject Lopez’ claim that he is eligible for

asylum and withholding of removal based on membership in a particular social

group, namely, young El Salvadoran males retaliated against for refusing to join

gangs, or on account of his anti-gang political opinion. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular social

group “young men in El Salvador resisting gang violence”) (internal quotation

omitted); Barrios v. Holder, 581 F.3d 849, 855-56 (9th Cir. 2009) (refusal to join a

gang does not amount to a political opinion).




NED/Research                              2                                      08-72250
       Accordingly, because Lopez-Enrique failed to demonstrate that he was

persecuted or fears persecution on account of a protected ground, we deny the

petition as to the asylum and withholding of removal claims. See Barrios, 581
F.3d at 856.

       Substantial evidence supports the BIA’s denial of CAT relief because

Lopez-Enrique failed to show it is more likely than not that he would be tortured if

returned to El Salvador. See Santos-Lemus , 542 F.3d at 747-48.

       Lopez-Enrique’s due process contention regarding the BIA’s issuance of a

streamlined decision is not supported by the record.

       PETITION FOR REVIEW DENIED.




NED/Research                              3                                   08-72250